Citation Nr: 0920049	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a spine condition, 
to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
disabilities.  

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in New York, New York.  

The issues of entitlement to service connection for spine, 
right knee, and left knee disorders, to include as secondary 
to service-connected disabilities, are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Any current bilateral hearing loss is not of service 
origin.

2.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Hearing Loss and Tinnitus

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss, will be presumed to have been incurred in service if 
they become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the veteran's 
service and his current disability.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

A review of the Veteran's service treatment records reveal no 
complaints or findings of hearing loss or tinnitus.  At the 
time of the Veteran's May 1968 service separation 
examination, normal findings were reported for the ears.  An 
audiological evaluation performed at that time revealed 
decibel level readings of 0, 5, 5, 5, and 5, for the right 
ear and 0, 5, 5, 5, and 5 for the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  

There were no objective medical findings of hearing loss or 
tinnitus in the years immediately following service.  At the 
time of an August 1968 VA examination, normal findings were 
reported for the ears.  The "no" box was checked with 
regard to whether there was any current hearing loss.  The 
Veteran also did not complain of hearing loss at the time of 
an October 1971 VA examination.  

In conjunction with his claim for service connection, the 
Veteran was afforded a VA audiological examination in 
December 2005.  The examiner indicated that the claims folder 
was available and had been reviewed.  The examiner noted that 
the Veteran complained of bilateral hearing loss and 
tinnitus.  He reported difficulty hearing clearly in the 
presence of noise and with distance.  He had been using VA 
issued hearing aids since 2002.  The Veteran stated that he 
first became aware of any significant communication problems 
8 to 10 years ago.  

The Veteran was noted to have served in the Army from 1966 to 
1968.  He reported excessive noise exposure from mortars and 
firing from the rifle range.  He indicated that he had had no 
post-service noise exposure.  

The Veteran stated that he currently had tinnitus.  He 
indicated that it began about fifteen years earlier and he 
could not attribute it to anything specific.  The tinnitus 
was noted to be bilateral and to occur on a daily basis.  It 
was not persistent but would last for hours.  The etiology of 
the tinnitus was unknown.  

Audiological examination revealed decibel level readings of 
30, 35, 45, 60, and 85 in the right ear and 30, 40, 45, 65, 
and 80 in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 84 percent in either 
ear.  

The examiner indicated that the Veteran had mild to severe 
gradually sloping hearing loss in each ear.  The examiner 
stated that it was less likely as not (less than 50/50 
probability) that the Veteran's hearing loss and tinnitus 
were caused by his period of service.  The examiner indicated 
that given the presence of normal hearing at the time of 
separation as well as the Veteran's report of first being 
aware of any significant communication impairment 8 to 10 
years ago and tinnitus occurring 15 years ago, it was less 
likely than not that the present hearing loss and tinnitus 
were related to inservice noise exposure.  

In his February 2006 notice of disagreement, the Veteran 
indicated that he was involved in four heavy fire fights 
while stationed along the DMZ.  The intense firefights and 
the grenade explosions led to the development of the hearing 
problems and the constant ringing in his ears.  The Veteran 
again noted that his tinnitus and hearing loss arose out of 
exposure to grenade and combat explosions while in service in 
his April 2007 substantive appeal.  

The Board notes that the Veteran has expressed his belief 
that his current hearing loss is related to his period of 
service.  However, as noted above, lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions. 

The Veteran would be competent to report a continuity of 
symptomatology, but he stated that he did not notice any 
hearing impairment until 8 to 10 years earlier at the time of 
his December 2005 VA examination.  The contemporaneous record 
also fails to document a continuity of symptomatology.  The 
May 1968 service separation examination shows that the 
Veteran had normal hearing.  The Veteran has not reported a 
continuity of symptomatology to VA or private examiners.

Of course, service connection can be granted for a condition 
first diagnosed after service, but the only medical opinion 
is to the effect that there is no link between the current 
hearing loss and the noise exposure in service.

The Veteran has reported that his noise exposure occurred 
under combat conditions.  The act of firing guns at an enemy 
can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet App 264 (2004).  Moreover, the Veteran is 
the recipient of the Purple Heart and is noted to have 
sustained multiple shrapnel wounds in service.  The 
provisions of 38 U.S.C.A. § 1154(b) aid the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996) (noting that § 1154(b) 
"does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected", 
but "considerably lighten[s] the burden of a veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the Veteran's 
current hearing loss disability to his period of service.  
The only competent medical opinion is against the Veteran's 
claim.  This opinion was rendered after a comprehensive 
examination of the Veteran and a thorough review of the 
claims folder.  

Because there is no evidence of hearing loss until many years 
after service, there is no basis for the grant of service 
connection on a presumptive basis.

Because there is no competent evidence of a link between 
current hearing loss and service; the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.

Likewise with tinnitus, although the Veteran has expressed 
his belief that his current tinnitus is related to service, 
he is not competent to render such a medical opinion.  
Although the Veteran would be competent to report a 
continuity of symptomatology, he reported not having had any 
tinnitus until 15 years before his December 2005 examination.  
The contemporaneous record also fails to document a 
continuity of symptomatology.  The May 1968 service 
separation examination did not contain any complaints or 
findings of tinnitus.  The Veteran has not reported a 
continuity of symptomatology to VA or private examiners.

Moreover, the only competent medical opinion is to the effect 
that there is no link between the current tinnitus and the 
noise exposure in service.

While 38 U.S.C.A. § 1154 provides a factual basis upon which 
a determination can be made that a particular disease or 
injury was incurred or aggravated in service, it does not 
provide a basis to link etiologically any current tinnitus 
and there has been no competent evidence submitted linking 
the Veteran's current tinnitus to his period of service.

Due to there being no competent evidence of a link between 
current tinnitus and service; the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.


 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In a letter 
dated in February 2005, the RO provided the Veteran with 
notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.

The letter also told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in an April 
2006 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after receipt of the notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was afforded a VA 
examination in conjunction with his claim.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Board notes that the Veteran has indicated that it his 
belief that his knee and back disorders were either caused by 
his service-connected inservice shrapnel injuries or were 
secondary to his service-connected shrapnel wounds, to 
include by way of aggravation.  

As to the issues of service connection for left and right 
knee and back disorders, to include as secondary to service-
connected disabilities, the Board notes that a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The secondary service connection will be 
established for the degree of aggravation of a non-service 
connected disability by a service connected disease or 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006) (now codified at 38 C.F.R. § 3.310(a)).

The Board notes that at the time of a February 2005 VA 
examination, the VA examiner stated that it is less likely 
that the Veteran's old shrapnel injuries during active 
military service were the cause of his current spinal or knee 
condition because neither occurred until about 2004-2005 and 
were most probably age related.  Following a February 2007 
examination, the same examiner indicated that it was less 
likely that the Veteran's old shrapnel injuries during active 
military service were the cause of his current spinal or knee 
condition as neither occurred until 2004-05 and were most 
probably age-related.   

However, the examiner did not address the issue of whether 
the Veteran's knee and back disorders were aggravated by his 
service-connected disabilities.  The Board notes that service 
connection is currently in effect for scars of the left 
buttock and left thigh with retained foreign bodies, rated as 
40 percent disabling; scars of the right upper arm with 
retained foreign bodies, rated as 10 percent disabling; scars 
of the right heel with retained foreign bodies, rated as 10 
percent disabling; scars of the left foot with retained 
foreign bodies, rated as 10 percent disabling; scar of the 
right thigh, with retained foreign bodies, rated as 10 
percent disabling; and scars of the left flank and lower 
chest with retained foreign bodies, rated as 10 percent 
disabling.  The examiner also did not address the issue of 
whether the Veteran's current knee and back disorders were 
directly related to his period of service. 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the VA examiner who performed 
the February 2007 VA examination.  
Following a complete review of the claims 
folder, the examiner is requested to 
render the following opinions:  

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any current right or left knee or 
back disorder is related to the Veteran's 
period of active service?  If not, is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently diagnosed back or right or 
left knee disorder is permanently 
aggravated by the Veteran's service-
connected shell fragment wounds with 
retained foreign bodies or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability).  The examiner 
should be advised that aggravation is 
defined, for legal purposes, as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
Rationale should be provided for all 
opinions expressed. 

If the February 2007 VA examiner is not 
available, schedule the Veteran for a 
comprehensive VA examination, with the 
claims folder being made available to the 
examiner.  After examination and review 
of the claims folder, the examiner should 
provide answers to the above questions 
with rationale to support his/her 
opinions.  

2.  After completion of the above, 
readjudicate the claims on appeal.  If 
any of the claims are not fully granted, 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


